DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Rosas-Maxemin et al. (US 2020/0349617) discloses in paragraph [0019], vehicle enters a parking facility, the image data may be processed using machine learning algorithms, which may be trained to detect particular vehicle features, such as a license plate. Based on a recognition of the image and location information, the vehicle may be associated with an account or not. Using an application, such as PIED PARKER, the user account associated with the vehicle may be prompted for payment. Payment may be facilitated for the parking space, such as a telephonic payment for a meter or payment for the parking space on an application using stored payment information. Instructions may be sent to the wireless device to provide for navigation to the parking space. In some cases, a driver of a vehicle need only confirm the parking space reservation when prompted, and a suitable parking space may be identified based on stored preferences and payment facilitated with little to no input from the driver, and then the driver may be directed to the parking space.
The closest prior art, Puri et al. (US 2020/0011671) discloses probabilistic parking routes in which the Contemporary navigation systems are often tasked with routing a vehicle to a destination, but are poorly equipped to assist with finding a vacancy of a parking opportunity in which the vehicle may be parked. Static information, such as enumeration of parking garages and curbside parking meters, may be frustrating if such parking opportunities have no vacancies. The determination of vacancies with certainty may be difficult to achieve due to the characteristic volatility of parking, in which vacancies may be taken in seconds. Presented herein are navigation device configurations involving probabilistic evaluation of parking routes in a vicinity of a destination that may be generated and compared, optionally weighted by various factors, to identify a parking route with parking opportunities that collectively present a high probability of vacancy as compared with other parking routes, which may be presented to the user and/or appended to a current route of an autonomous vehicle.
The closest prior art, Moragas Loren (US 2019/0156676) discloses in paragraph [0048], [0048] Once the vehicle (11) has been identified by means of one of the labels at the entrance of the parking area (11), it is then tracked by the overhead cameras (2) which obtain an overall image of the parking area after combining the image obtained by all of them in the server (31). To track the vehicles (11, 12) from the time of entry until the time of exit from the parking lot (10), several vision algorithms are used, determining singular points of the vehicles (11, 12), such that the invention is capable of distinguishing vehicles when different vehicles (11, 12) cross paths in the parking lot (10). Different computer vision techniques divided into different steps are used, which in an exemplary embodiment are the following: [0049] Detecting singular points or features by means of the Shi & Tomasi method. [0050] Detecting movement by the Lucas-Kanade optical flow method improved with forward-backward error correction techniques. Thus, only the singular points in motion are considered. [0051] Mapping or matching of features between consecutive frames is established by means of the Hungarian Method with the weights defined by the known prior route of the vehicle. In other words, if a set of points is directed to the left side of the image and another set of points is directed to the right side of the image, more weight is always placed on the object that is directed to the left so that it continues to the left, and not to the right. Thus, even if two vehicles have similar singular points, they would not be confused when crossing paths thanks to the study of the route. [0052] Once the true route of the vehicle is defined, the position that it will have in the following frame is calculated by means of a Kalman filter in order to be more robust in possible blockages of the vehicle. [0053] If an object stops moving in the image during a specific number of frames, it will be considered to be parked at that point.
The closest prior art, Shaik et al. (US 2016/0125736) discloses in paragraph [0028], [0028] The computing device can also be coupled to active or passive sensor(s) that can capture data and/or signals for processing, for example, from an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GPS), a light detection and ranging (LIDAR) system, a radar system, a sonar system, an image-based sensor or camera system, or any other type of system capable of transferring information specific to the environment surrounding a vehicle, including features of the parking area and obstacles therein, entrance and exit information, bike or pedestrian paths, nearby points of interest or store locations, or other localized position data and/or signals and outputting corresponding data and/or signals to the CPU.
The closest prior art, Shen (CN 108961441) discloses an intelligent charging and parking lot management system in which,  The invention claims an intelligent charging and parking charging management system, comprising one or more than one intelligent charging system, one or more of the parking charging management system; the intelligent charging and parking charging management system comprises intelligent parking space lock control module, a charging parking timing module; said intelligent parking spot lock control module comprises intelligent parking spot lock and new energy license plate recognition camera; said intelligent parking spot lock supporting Bluetooth control to unlock and lock, mobile phone program control unlocking and locking; said parking charging management sub-system comprises an inlet management module, an export management module, charging management system module. The invention realizes field unmanned unattended intelligent charging parking control, by the intelligent device control the parking charging parking space not occupied by conventional vehicles to insure the new energy vehicle with electric charge and formed integrally with the parking charging managing system to realize automatic charging, parking charging automatic billing fee.
The closest prior art, Miller et al. (US 2012/0022685) discloses method for operating an electric charging station in which [0009] The method according to the invention requires that the identification means provides a unique identification. For instance, the unique identification can be an identification number, combined with other information like for example the instant of time when entering the parking area and/or the like. If the user wants to use the electric charging station installed within the parking area, it is possible by using the identification means carried along by the user. According to the method it is intended that a current supply device of the electric charging station can be activated by the user by using the identification means. For this purpose, it can be intended that the current supply device comprises a card reader and/or Chip Coin reader device, that is to say a reading device to read out the unique identification provided by the identification means. When the current supply device is activated the current supply, device is available for a charging process. Now, a battery, in particular a battery of an electric car can be connected to the current supply device for the purpose of charging. The identification means is also used to complete the charging process. With the unique identification, the user can end the charging process by using the identification means.
The closest prior art, Altinger et al. (US 2018/0053422) discloses method for coordinating the traffic of motor vehicles in a parking environment in which [0011] According to the invention, it is now proposed on the one hand to use the sensor data of the sensors provided in the parking environment in order to also be able to track the positions of the motor vehicles operating in the parking environment, to thus determine traffic situation data in the parking environment, which data can also include an explicit tracking of the motor vehicles operating in the parking environment, and thus a description of the movements of motor vehicles and the like. Together with the map data set, this traffic situation data can be used to determine, for the motor vehicles operating in the parking environment, temporal and spatial specifications for target corridors to be determined specifically in the motor vehicle and describing trajectories to be traveled by the same, which specifications state within which limits the motor vehicle can ideally arrive at a destination parking space via a specific trajectory, or get from the current parking space to an exit of the parking environment. In doing so, the method particularly advantageously uses the fact that the respective route planning processes are carried out centrally, that the determination of the target corridors for a given motor vehicle can thus be performed as a function of the target corridors of other motor vehicles, which were, for example, put into operation earlier or entered the parking environment earlier so that, in the end, a coordinated traffic flow—in particular, also within the meaning of a clearance by sector—can be realized in the parking environment, in which traffic flow the individual motor vehicles move in a concerted fashion—in particular, also with respect to time—so that not only conflicting route sections can be avoided, but wait times, which can be caused, for example, by the maneuvering of another motor vehicle, can also be minimized.
However, the closest prior arts, alone or in combination fail to explicitly disclose determining whether the vehicle matches the parking space according to the feature information; in response that the vehicle matches the parking space, controlling a lifting mechanism to change from a raised state to a lowered state; establishing a pairing connection between the parking management device and a mobile terminal; and in response to a received vehicle fetching instruction sent by the mobile terminal, sending distance and orientation information between the parking management device and the mobile terminal to the mobile terminal, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/22/2022